Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  2/22/2019. The instant application has claims 1-3,7-10, 14-15, 17-20, 22, 25-28, 30, 33 pending. The system, method and medium for  establishing a tunnel for capillary device and CMS based on key. There a total of  18 claims.

Allowable Subject Matter
Claims 3,  10, 22, 30, 37  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive. 

The applicant argument relating the tunnel being established according to connectivity parameter associated to a key of capillary device is not taught by Mohamed is not persuasive.

The Mohamed reference discloses the key being used for decryption of  transaction identifier see Par. 0026 & Par 0034. And thus, the shared key which is used to encrypt the traffic associated with the request/tunnel see Abstract & Par. 0016 & Par. 0034. The key is specific to the CMDS and request see Par. 0034.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 15 and 33  are rejected under 35 USC § 101 as they recite a software program per se which is non-statutory subject matter. See 2106.03, I see citation below.


2106.03    Eligibility Step 1: The Four Categories of Statutory Subject Matter [R-10.2019]
I.    THE FOUR CATEGORIES
As the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719. Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product). Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category. Another example of an intangible product that does not fall within a statutory category is a paradigm or business model for a marketing company. In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1039-40 (Fed. Cir. 2009).

The claims recite an computer program product which is deemed to be non-statutory. And with regard to claim 15, the computer program product mentions optionally an non-transitory computer readable medium because it mentions “comprising  a non-transitory computer readable medium” after program product. Thus, an computer program product without non-transitory medium is permitted according to the claims, which would also deem the claims non-statutory. The examiner recommends “non-transitory computer readable medium storing a computer program comprising instructions, …”, without the “computer program product” at the beginning of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s)  15 and 33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Pub 2009/0227234.

Regarding Claim 15, 33,  Bosch discloses A computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions, which when executed by a gateway, cause the gateway to perform the method of claim 1 a method comprising: collecting data from a capillary device(Par. 009, the SIM information is sent to base station &  Par. 0015-0016,  authentication center & Fig. 3A item 310, verify certificate) ; and transmitting the data to a server via a Connectivity Management System (CMS), wherein the data is transmitted in a tunnel from the gateway to the CMS, and the tunnel is created according to a connectivity parameter associated to a key of the capillary device and stored in the CMS(Fig. 3A item 312, complete SSL protocol and establish tunnel & Par. 0036 & Par. 0032).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims  1-2,7-9, 14, 17-20, 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub 2017/0171782 to Mohamed in view of US Patent Pub 2015/0312255 to Libonate.


Regarding Claim  1, 15, 17,  25, 33, Mohamed discloses  A method performed in a gateway(CMS), wherein the data is transmitted in a tunnel from the gatewayand the tunnel is created according to a connectivity parameter associated to a key of the capillary device

But Mohamed does not disclose the transmitting data to CMS and using the key associated with capillary device. However, Libonate discloses transmitting





Regarding Claim  2, 9, 18,  26, But Mohamed does not disclose the key and validation of key. However, Libanote discloses the methodof claim 1, further comprising: obtainingand triggering

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Mohamed invention of user connected to femto cell making connection to  an WLAN to include encrypting with key in order to providing to secure connection and provide subscriber content as taught in Libonate see Par. 0039

Regarding Claim  7, 14, Mohamed does not disclose the key and validation of key. However, Libanote discloses the methodof claim 1, wherein at least one of the following has been encrypted with the key: the data collected 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Mohamed invention of user connected to femto cell making connection to  an WLAN to include encrypting with key in order to providing to secure connection and provide subscriber content as taught in Libonate see Par. 0039


Regarding Claim  8. Mohamed discloses  A gateway

Regarding Claim  19, 27,  Mohamed discloses  The methodof claim 17, further comprising: receiving

Regarding Claim  20, 28, Mohamed discloses  The methodof claim 17, further comprising: assigningand/or assigning the connectivity parameter for the capillary device(Par. 0064, identifies the user and device); and storingand/or storing the correspondence between the connectivity parameter and the key of the capillary device(Par. 0060, connection established).

	Conclusion	

The Examiner notes that communication through email is permitted only after authorization with submission of PTO/SB/439 form. Please file this form in EFS or thorough central fax before proceeding to communicate via email with the examiner. The submission of the PTO/SB/439 form via email will NOT be accepted.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Pub 2009/0286509 to Bosch, which discloses the key exchange between base station and core network.

US Patent Pub 2010/00136 to Lott, which discloses the femto cell service activation and registration.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov